
	
		II
		110th CONGRESS
		2d Session
		S. 3142
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2008
			Mr. Reid (for
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to enhance public
		  health activities related to stillbirth and sudden unexpected infant
		  death.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preventing Stillbirth and SUID Act
			 of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Every year, more
			 than 25,000 women in the United States experience stillbirth.
			(2)Common
			 diagnosable causes for stillbirth include genetic abnormalities, umbilical cord
			 accidents, infections, and placental problems, however, more than half of all
			 stillbirths remain unexplained.
			(3)A number of risk
			 factors for stillbirth have been described in pregnant women such as maternal
			 age, obesity, smoking, diabetes, hypertension, and previous stillbirth.
			(4)Good prenatal
			 care, not smoking, and not drinking alcohol are helpful strategies for pregnant
			 women to reduce the risk of stillbirth, however, researchers continue to
			 perform studies into other effective modes of reducing the risk, including
			 monitoring fetal activity or in utero movement starting at
			 approximately 28 weeks.
			(5)Half of the more
			 than 4,500 sudden, unexpected infant deaths (SUID) that occur each year in the
			 United States are due to sudden infant death syndrome (SIDS), which is the
			 leading cause of SUID and of all deaths among infants aged 1 to 12
			 months.
			(6)Sudden infant
			 death syndrome is a diagnosis of exclusion and is only determined after all
			 known causes are excluded by a thorough examination of the death scene, a
			 review of the clinical history, and performance of an autopsy. However, some
			 SUID are not investigated and, even when they are, cause-of-death data are not
			 collected and reported consistently.
			(7)Inaccurate
			 classification of cause and manner of death impedes prevention efforts and
			 complicates our ability to understand risk factors related to these
			 deaths.
			(8)Death certificate
			 data cannot fully characterize the sudden, unexpected infant deaths nor
			 identify potential risk factors amenable to prevention.
			3.Enhancing public
			 health activities related to stillbirth
			(a)In
			 generalPart B of title XI of
			 the Public Health Service Act (42 U.S.C. 300c–12 et seq.) is amended by adding
			 at the end the following:
				
					1123.National
				registry and public health programs for stillbirth
						(a)Determination
				of standard stillbirth definition and protocol
							(1)In
				generalFor purposes of this section, the Secretary shall provide
				for the development of—
								(A)a standard
				definition of stillbirth; and
								(B)a standard
				protocol for stillbirth data collection and surveillance, including—
									(i)enhancing the
				National Vital Statistics System for the reporting of stillbirths; and
									(ii)expanding active
				population-based surveillance efforts currently underway at the Centers for
				Disease Control and Prevention, including utilizing the infrastructure of
				existing birth defects surveillance registries to collect thorough and complete
				epidemiologic information on stillbirths.
									(2)ConsultationThe
				Secretary shall ensure that the standard definition and protocol described in
				paragraph (1) are developed in a manner that ensures the consultation of
				representatives of health and advocacy organizations, State and local
				governments, and other interested entities specified by the Secretary.
							(b)EstablishmentThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, the Director of the Centers for Disease Control and
				Prevention, and the Director of the National Institutes of Health, and in
				consultation with national health organizations and professional societies with
				expertise relating to reducing stillbirths and infant mortality, shall
				establish—
							(1)a national
				registry that can facilitate the understanding of root causes, rates, and
				trends of stillbirth; and
							(2)public education
				and prevention programs aimed at reducing the occurrence of stillbirth.
							(c)National
				registryThe national registry established under subsection
				(b)(1) shall facilitate the collection, analysis, and dissemination of data
				by—
							(1)implementing a
				surveillance and monitoring system based on the protocols developed in
				subsection (a)(1)(B);
							(2)developing
				standardized protocols for thorough and complete investigation of stillbirth,
				including protocols for autopsy and pathological examinations of the fetus and
				placenta, and other postmortem tests for surveillance of stillbirth;
							(3)identifying
				trends, potential risk factors for further study, and methods for the
				evaluation of prevention efforts; and
							(4)supporting
				efforts in collection of vital records, active case finding, linkage studies,
				and other epidemiologic efforts to identify potential risk factors and
				prevention opportunities.
							(d)Public
				education and prevention programsThe Secretary, acting through
				the Director of the Centers for Disease Control and Prevention and the Director
				of the National Institutes of Health, shall directly or through grants,
				cooperative agreements, or contracts to eligible entities, develop and conduct
				public education and prevention programs established under subsection (b)(2),
				including—
							(1)public education
				programs, services, and demonstrations which are designed to increase general
				awareness of stillbirths; and
							(2)the development
				of tools for the education of health professionals and pregnant women about the
				early-warning signs of stillbirth, which may include monitoring of fetal
				movement or baby in-utero.
							(e)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $5,000,000 for fiscal year 2009 and such sums as may be
				necessary for each of fiscal years 2010 through
				2013.
						.
			(b)Conforming
			 amendmentThe heading of part B of title XI of the Public Health
			 Service Act (42 U.S.C. 300c–12 et seq.) is amended by adding at the end the
			 following: and
			 Stillbirth.
			4.Enhancing public
			 health activities related to sudden unexpected infant death
			(a)In
			 generalPart B of title XI of the Public Health Service Act (42
			 U.S.C. 300c–12 et seq.), as amended by section 3, is further amended by adding
			 at the end the following:
				
					1124.National
				registry for sudden unexpected infant deaths
						(a)DefinitionIn
				this section, the term sudden, unexpected infant deaths (referred
				to in this section as SUID) means infant deaths that have no
				obvious cause of death, are not the result of a chronic disease or known
				illness, are unexpected, and not explainable without a more careful
				examination. These deaths may include deaths due to suffocation, poisoning,
				injuries, falls, sudden infant death syndrome, or previously unrecognized
				illness or disorder.
						(b)EstablishmentThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, the Director of the Centers for Disease Control and
				Prevention, and the Director of the National Institutes of Health, and in
				consultation with national health organizations and professional societies with
				experience and expertise relating to reducing SUID, shall establish a
				population-based SUID case registry that can facilitate the understanding of
				the root causes, rates, and trends of SUID.
						(c)National
				registryThe national registry established under subsection (b)
				shall facilitate the collection, analysis, and dissemination of data by—
							(1)implementing a
				surveillance and monitoring system based on thorough and complete death scene
				investigation data, clinical history, and autopsy findings;
							(2)collecting
				standardized information about the environmental, medical, social, and genetic
				circumstances that may correlate with infant deaths (including sleep
				environment and the quality of the death scene investigation) from the SUID
				Initiative Reporting Form or equivalent, as well as other law enforcement,
				medical examiner, coroner, emergency medical services (EMS), and medical
				records;
							(3)promoting the use
				of Centers for Disease Control and Prevention standardized SUID death
				investigation and reporting tools as well as standardized autopsy
				protocols;
							(4)establishing a
				standardized classification system for defining subcategories of SIDS and SUID
				for surveillance and prevention research activities;
							(5)supporting
				multidisciplinary infant death reviews such as those performed by child death
				review committees and fetal infant mortality committees to collect and review
				the standardized information and accurately and consistently classify and
				characterize SUID; and
							(6)improving public
				reporting of surveillance and descriptive epidemiology of SUID by supplementing
				vital statistics data.
							(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $5,000,000 for fiscal year 2009 and such sums as
				necessary for each of fiscal years 2010 through
				2013.
						.
			(b)Conforming
			 amendmentThe heading of part B of title XI of the Public Health
			 Service Act (42 U.S.C. 300c–12 et seq.), as amended by section 3, is further
			 amended by adding at the end the following: , and Sudden Unexpected Infant
			 Death.
			
